Citation Nr: 0206587	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-14 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a left knee arthrotomy, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an original increased rating for the 
service-connected traumatic arthritis of the left knee.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected right ear defective hearing.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1971.  

This case comes before the Board from an August 1999 rating 
decision of the RO that, in pertinent part, granted service 
connection and assigned a 10 percent rating for left knee 
traumatic arthritis, effective on January 28, 1999.  

In a rating decision in May 2001, the RO assigned an 
increased rating of 20 percent for the service-connected left 
knee traumatic arthritis, effective on February 22, 2001.  

The veteran appeared at a hearing at the RO on November 2, 
2000; however, a tape recording of that proceeding was not 
available for transcription.  However, notes prepared in 
connection with the hearing have been provided and have 
reviewed by this Member of the Board.  

Since it was indicated later that the veteran would not want 
to appear for another hearing at the RO, the Board will 
undertake to proceed with appellate handling of this case in 
light of the evidence that is of record.  

It is also pertinent to note that the veteran was scheduled 
for another hearing at the RO before a Member of the Board in 
November 2001, but later reported to the RO that would be 
unable to attend this proceeding.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.  

2.  The service-connected left knee arthrotomy residuals have 
not been shown to be productive of more than slight lateral 
instability or recurrent subluxation.  

3.  The service-connected traumatic arthritis of his left 
knee currently is shown to be productive of a disability 
picture that more nearly approximates that a functional loss 
due to pain with flexion limited to 15 degrees.  

4.  At a March 1999 VA examination, the veteran's hearing 
loss was manifested by a puretone threshold average of 60 
decibels in the service-connected right ear, with speech 
recognition ability of 84 percent, resulting in Level "III" 
hearing under Table VI.

5.  At a February 2001 VA examination, the veteran's hearing 
loss was manifested by a puretone threshold average of 70 
decibels in the service-connected right ear, with speech 
recognition ability of 88 percent, but also with 25 decibels 
at 1000 Hertz and 70 decibels at 2000 Hertz, resulting in 
Level "VII" hearing for the right ear, under Table VIa and 
38 C.F.R. § 4.86.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the veteran's service-connected left knee 
arthrotomy residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.49, 4.71a including Diagnostic Code 5257 (2001); 
VAOPGCPREC 23-97 (July 1, 1997).  

2.  The criteria for the assignment of an original rating of 
30 percent disabling for the service-connected left knee 
traumatic arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5003, 5010, 
5260, 5261 (2001).  

3.  The criteria for a compensable disability rating for 
service-connected right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.87 including Diagnostic Code 6100 (1997); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 including Diagnostic 
Code 6100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA have 
essentially been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision and Statement of the Case, and 
letters informed the veteran of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, and additional VA and private medical records 
concerning his claim.  The veteran was afforded multiple 
thorough and contemporaneous VA examinations.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  


II.  Left knee

A careful review of the record shows that the veteran 
underwent a meniscectomy of his left knee during service.  

A May 1971 rating decision established service connection for 
residuals of a left knee arthroscopy and assigned a 10 
percent evaluation, under Diagnostic Code 5257.  

The veteran filed a claim for an increased rating in January 
1999.  The veteran was examined in March 1999, and in an 
August 1999 rating decision, the RO granted service connected 
for traumatic arthritis, and assigned a 10 percent evaluation 
under Diagnostic Code 5010.  

This evaluation was subsequently increased to 20 percent in a 
May 2001 rating action.  

The report of the March 1999 VA examination shows that the 
veteran reported being unable to work for only 4 hours a day 
due to his knee.  He also reported flare-ups every two to 
three weeks.  

On physical examination, the veteran had difficulty in tiptoe 
walking, and had a limp.  Manipulation of the knee revealed 
crepitation.  Range of painless motion of the left knee was 
from zero to 80 degrees, passive flexion from 80 to 100 
degrees was very painful; compared to the right knee, which 
had painless range of motion from zero to 140 degrees.  

After exercises, range of painless motion of the left knee 
was from zero to 70 degrees, passive flexion from 70 to 90 
degrees with pain. Varus/valgus, Lachman's, drawer, and 
MacMurray's tests were normal.  

The report of an April 2000 VA examination shows that the 
veteran reported having flare-ups one day every one to two 
weeks when he stayed home from work.  He also reported 
incoordination when walking and climbing.

On physical examination, the veteran had difficulty in toe to 
heel walking, and had a mild limp.  The veteran wore a knee 
support, and the left knee was mildly swollen.  Manipulation 
of the knee was painful, and there was severe crepitation.  

His range of painless motion of the left knee was from zero 
to 70 degrees, passive flexion from 70 to 80 degrees was very 
painful; compared to the right knee, which had painless range 
of motion from zero to 140 degrees. There was no evidence of 
instability, and varus/valgus, Lachman's, drawer, and 
MacMurray's tests were normal.  

The veteran is shown to have testified at an RO hearing on 
November 2, 2000 that he had difficulty working more than 4 
or 5 hours a day due to left knee pain.  He reported having 
flare-ups about 3 or 4 times a week that lasted for hours.  
He asked that another examination be performed.  

The report of a February 2001 VA examination shows that the 
veteran reported having to stop work as a plumber after 2 
hours, being able to only work one more hour the remainder of 
the day after resting the knee.  He had flare-ups one day per 
week when he stayed home.  He also reported pain awakening 
him at night, his knee giving way, swelling, weakness and 
fatigability.  

On physical examination, the veteran was not able to toe to 
heel walk, and was limping.  The veteran wore a knee brace, 
and the left knee was swollen.  Manipulation of the knee was 
very painful, and there was severe crepitation.  

His range of painless motion of the left knee was from zero 
to 40 degrees, passive flexion from 40 to 50 degrees was very 
painful; compared to the right knee, which had painless range 
of motion from zero to 180 degrees.  

The veteran was unable to perform knee exercises, including 
squatting, so that the examiner could evaluated his range of 
motion after fatiguing.  There was no evidence of 
instability, and that varus/valgus, Lachman's, drawer, and 
MacMurray's tests were bilaterally normal. The evaluation of 
range of motion after flare-up was not feasible.  

The x-ray examination report revealed severe degenerative 
arthritis of the left knee, subluxation of tibial patella, 
when compared with the previous examination.  The patella 
appeared displaced.  

The diagnosis was that of status post arthroscopy, left knee, 
with residual severe degenerative arthritis, and subluxation 
of the tibial patella, with limitation of motion, and pain.  

The examiner further noted that the veteran had severe pain 
with manipulation of the left knee, and that evaluation of 
range of motion after flare-up was not feasible.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco, 7 Vet. App. at 58; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a Part 
4 (hereinafter Schedule). 

Traumatic arthritis is evaluated pursuant to criteria 
contained in Diagnostic Code 5003, which provides rating 
criteria for degenerative arthritis.  Those provisions 
stipulate that arthritis established by x-ray findings will 
be rated on the basis of limitation of motion of the joints 
involved, in this case, under Diagnostic Codes 5260 and 5261.  

When there is limitation of motion, but it is noncompensable, 
a rating of 10 percent for each major joint or group of minor 
joints is to be combined, and that limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Schedule also includes Diagnostic Code 5257, which 
provides criteria evaluating slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

A careful review of the evidence shows that the veteran 
clearly manifests a significant degree of functional loss due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Further, in light of the examination findings showing 
increased impairment with activity, the Board finds that the 
service-connected left knee traumatic arthritis is productive 
of a disability picture that more nearly approximates that 
consistent with limitation of left knee flexion to 15 
degrees.  

Also, given the veteran's recent hearing testimony, the Board 
also finds that this level of impairment has likely been 
present since he filed his claim for increase in January 
1999.  Accordingly, as the preponderance of the evidence is 
for this claim, an increased rating of 30 percent for the 
service-connected left knee traumatic arthritis is warrant 
for the entire period of this appeal.  

It must also be noted that, in situations in which a service-
connected knee disorder encompasses impairment due to 
arthritis, the provisions of Diagnostic Codes 5257 and 5003 
suggest that those Diagnostic Codes apply either to different 
disabilities or to different manifestations of the same 
disability, thus, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding under section 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997).  

However, in this case, after a review of the record, the 
Board finds that the evidence of record has not shown that 
the veteran has experienced more than slight lateral 
instability or recurrent subluxation due the service-
connected left knee arthrotomy residuals.  

As the preponderance of the evidence is against this claim, 
an increased rating higher than the currently assigned 10 
percent under the provisions of Diagnostic Code 5257 for the 
service-connected left knee arthrotomy residuals is not for 
application in this case.  


III.  Right ear

A careful review of the record shows that the veteran 
complained of right ear hearing loss during service.  Service 
connection for right ear hearing loss was established in a 
June 1971 rating decision.  The RO assigned a noncompensable 
evaluation.  

The report of a March 1999 VA audiogram shows the following:


% Discrimination
500
1000
2000
3000
4000
R
84
15
15
60
80
85

The puretone threshold average was 60 decibels.  

The veteran is shown to have testified at a hearing on 
November 2, 2000 that he could not hear out of his right ear.  

The report of a February 2001 VA audiogram shows the 
following:


% Discrimination
500
1000
2000
3000
4000
R
88
20
25
70
85
100

The puretone threshold average was 70 decibels.  

The veteran filed his claim in January 1999.  His right ear 
hearing loss is rated under Diagnostic Code 6100.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, including 
the rating criteria for evaluating a hearing loss.  This 
amendment was effective June 10, 1999. See 63 Fed. Reg. 
25202-25210 (May 11, 1999).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran, unless provided otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations proper to the established effective date. See 38 
U.S.C.A. § 5110(g) (West 1991 & Supp. 2001) (where 
compensation is awarded pursuant to any act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  

The old and new regulations for evaluating hearing loss are, 
in most respects, identical.  See 64 Fed. Reg. 25202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination test and indicating 
that there was no proposed change in this method of 
evaluation).  

In this case, neither set of rating criteria is more 
favorable to the veteran's claim because the results are 
identical under both the old criteria and the amended 
criteria.  

The amended regulations did incorporate some explanatory 
comments concerning VA's method of evaluating a hearing loss 
disorder, and these comments will be discussed where 
appropriate.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss based on the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(2001).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity, through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b), (e).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination." See 64 Fed. Reg. 25202 (May 11, 
1999).  

Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In addition, VA regulations provide that if impaired hearing 
is service connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f) 
(2000).  Ratings of hearing loss disability involve 
mechanical application of the rating criteria to the findings 
on official audiometry.  See Lendenmann, supra.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  

The first new provision, that of 38 C.F.R. § 4.86(a), 
indicates that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  

This provision is inapplicable to the veteran's hearing loss 
based upon the March 1999 and February 2001 VA examinations, 
because the veteran's puretone thresholds were not 55 
decibels or more in four of the five frequencies. 

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  

Because the results of the February 2001 audiogram show 25 
decibels at 1000 Hertz, and 70 at 2000, the veteran's right 
ear hearing loss will be evaluated according to this 
provision for discussion purposes.  

Under Table VI, the veteran would assigned a Roman numeral 
score of III for his right ear.  

Turning to Table VIa, which assigns a numeric designation of 
hearing impairment based only on puretone threshold average, 
the veteran's average score of 70 decibels is assigned a 
Roman numeral score of VI.  Pursuant to 38 C.F.R. § 4.86, 
because Table VIa results in the application of a higher 
Roman numeral than does Table VI, the results from Table VIa 
will be applied, after elevation to the next highest Roman 
numeral.  

Thus, the appropriate Roman numeral to evaluate the veteran's 
service-connected disability is VII.  

However, turning to Table VII to ascertain the disability 
rating from the assignment of both the percentage 
discrimination and the appropriate Roman numeral score, a 
noncompensable evaluation is shown under both application of 
a Roman numeral score of III or VII, where the nonservice-
connected ear is assigned a score of I.  

The Board notes that the findings of the March 1999 audiogram 
also show that a Roman numeral score of III would be assigned 
to the veteran's service-connected right ear; thus, a greater 
rating is also not shown there.  

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  

Table VII shows that when the better ear is assigned a Roman 
numeral score of I, the poorer ear must have at least a Roman 
numeral designation of X to warrant a 10 percent evaluation.  

In light of the above, the Board finds that the preponderance 
of the evidence is against his claim for a compensable 
disability rating for the service-connected right ear hearing 
loss.  




ORDER

An increased original rating of 30 percent for the service-
connected left knee traumatic arthritis is granted, pursuant 
to the regulations governing the disbursement of VA monetary 
benefits.  

An increased rating greater than 10 percent for the service-
connected left knee arthrotomy residuals is denied.  

An increased (compensable) rating for the service-connected 
right ear hearing loss is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

